                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

Voice Tech Corporation,

                   Plaintiff,

vs.                                                    Case No. 4:20-cv-00111-RK

Mycroft AI Inc.,                                       Jury Trial Demanded

                   Defendant.



                                TIME LINE AND EXHIBITS


 Exhibit          Date                                     Fact
  No.
  1.           11/11/2019 Tod Tumey emailed Joshua Montgomery attaching a letter
               19:50      regarding a possible patent license.

      2.       11/25/2019 Tod Tumey emailed Joshua Montgomery following up on the
               14:27      11/11/2019 email and asking for response before 11/28/2019.

      3.       12/01/2019 Tod Tumey emailed Joshua Montgomery following up again after
               11:58      no response.

      4.       12/09/2019 Tod Tumey emailed Joshua Montgomery a second letter, which
               17:26      was attached and sent via Federal Express, asking for a response by
                          12/17/2019.

      5.       12/18/2019 Tod Tumey emailed Joshua Montgomery attaching another letter
               18:18      as well as a draft complaint, which was also sent via FedEx.

      6.       12/27/2019 Tod Tumey emailed Chris DeBacker about setting up a time to
               10:53      discuss Voice Tech’s claims.

      7.       12/30/2019 Tod Tumey emailed Chris DeBacker revisiting his availability to
               9:22       discuss given the lack of response.

      8.       12/30/2019 Chris DeBacker emailed Tumey apologizing for the delay in
               14:54      responding; stating he wasn’t sure if he was retained; and that he
                          would get back to Tumey.


                                              -1-

           Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 1 of 8
Exhibit       Date                                      Fact
 No.
 9.        01/09/2020 Voice Tech Patent Infringement Complaint filed against Mycroft in
                      the Eastern District of Texas.

 10.       01/23/2020 Tod Tumey emailed Chris DeBacker with proposed settlement
           18:47      terms—letter attached.

 11.       01/23/2020 Chris DeBacker responded to Tod Tumey’s email acknowledging
           19:04      receipt of the proposal; stating that he will pass it to Mycroft; and
                      stating that he expects to be able to provide a response soon.

 12.       01/23/2020 Tod Tumey responded to Chris DeBacker stating that he
           18:59 [sic] appreciates the response and looks forward to discussing the matter
                       further.

 13.       01/31/2020 Mycroft served with process for E.D. Texas Patent Infringement
           9:57       Complaint.

 14.       02/05/2020 Joshua Montgomery publishes his blog post entitled “Troll
                      Hunter—Mycroft’s Position on Patent Trolls” on Mycroft’s
                      website. The post includes threats of physical harm and death.

 15.       02/06/2020 Mycroft republished the blog post from 2/5/2020 on its Facebook
           13:47      page with the message “An important message from our CEO.”

 16.       02/06/2020 Mycroft republished the blog post from 2/5/2020 on its Twitter
           13:55      account.

 17.       02/06/2020 Mycroft republished the blog post from 2/5/2020 on Reddit.

 18.       02/07/2020 Anonymous email to Tumey L.L.P. with subject “Good job You
           00:06      Major Dumb Fuck, you are famous now as a terrible human
                      being!” It then includes a link to the blog posted on Reddit and a
                      comment that “Also all your email conversations are posted in their
                      website XD.”

 19.       02/07/2020 Anonymous email to Tumey L.L.P.: “…then drown yourself with a
           10:11      red hot iron rod shoved up your ass.”

 20.       02/07/2020 Email from Isaac Ah-Loe directly to Tod Tumey stating “Patent
           11:31      troll go back under your scummy bridge.”

 21.       02/08/2020 Mycroft republished the blog post from 2/5/2020 on Hacker News
                      Digest.


                                          -2-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 2 of 8
Exhibit       Date                                    Fact
 No.
 22.       02/08/2020 Anonymous email to Tumey L.L.P. stating that “Your whole
           00:36      company is worthless, you all deserve horrible things. Every one of
                      you.”

 23.       02/08/2020 Anonymous email to Tumey L.L.P. with name calling.
           2:57

 24.       02/08/2020 Anonymous email to Tumey L.L.P. with name calling.
           2:58

 25.       02/08/2020 Anonymous email to Tumey L.L.P. with name calling.
           2:59

 26.       02/08/2020 Email from Facebook Security indicating someone is trying to
           3:34       access Tod Tumey’s individual Facebook account.

 27.       02/08/2020 Email from Twitter indicating that someone is trying to create a
           3:35       Twitter account in Tod Tumey’s name.

 28.       02/08/2020 Thank you email for signing up for OnePoll.
           3:39

 29.       02/08/2020 Email verifying membership for LifePoints.
           3:40

 30.       02/08/2020 Email from Toluna.com asking Tumey to confirm registration.
           3:42

 31.       02/08/2020 Email asking for confirmation to be included on the mailing list
           3:49       SunStarNews-L.

 32.       02/08/2020 Email asking for confirmation to be included on the mailing list
           3:49       SunStar-L.

 33.       02/08/2020 Email from David Harbottle complaining about the case.
           3:53

 34.       02/08/2020 Welcome email from Fast Track Debt Relief acknowledging initial
           4:04       request for information.

 35.       02/08/2020 Email from CarInsuranceQuotes.com regarding quote for a Tumey
           4:06       family car, an Audi.



                                         -3-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 3 of 8
Exhibit       Date                                    Fact
 No.
 36.       02/08/2020 Email from Maryville Online regarding request for information for
           4:34       online Masters in Accounting.

 37.       02/08/2020 Email from Progressive Insurance regarding request for auto quote.
           4:41

 38.       02/08/2020 Anonymous email to Tumey L.L.P. referring to “Nice Audi”—the
           4:53       car driven by a member of Tumey family.

 39.       02/08/2020 LinkedIn message from Pierce Thom.
           5:02

 40.       02/08/2020 Email from GoDaddy indicating someone is trying to access the
           5:07       Tumey L.L.P. website account/emails.

 41.       02/08/2020 Email from NAC Insurance regarding a requested quote.
           5:17

 42.       02/08/2020 Email from Westpac Insurance regarding online request for
           5:21       insurance.

 43.       02/08/2020 Email from First American Property & Casualty Group regarding
           5:22       online request inquiry for insurance.

 44.       02/08/2020 Email from Carrot Top Industries regarding request for call back.
           5:30

 45.       02/08/2020 Email from Webfleet Solutions regrading online request for
           5:43       demonstration.

 46.       02/08/2020 Email indicating that someone signed Tod Tumey up for a Pornhub
           5:54       account using his work email.

 47.       02/08/2020 Email indicating that someone signed Tod Tumey up for a Redtube
           5:56       account using his work email.

 48.       02/08/2020 Another email indicating that someone is trying again to sign Tod
           5:58       Tumey up for a Redtube account using his work email.

 49.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:56       4HLdr-L.

 50.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:57       AcademicAdvising-L.

                                         -4-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 4 of 8
Exhibit       Date                                    Fact
 No.
 51.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:57       AcademicRT-L.

 52.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:57       ACEP-L.

 53.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:57       AAHPA-L.

 54.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:58       AKMG-L.

 55.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:58       AkRarePlant-L.

 56.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:58       AkSeedGrow-L.

 57.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:58       AkEntoNet-L.

 58.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:58       AkLA08-L.

 59.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       APR-L.

 60.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       ANCSA-L.

 61.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       ALN-L.

 62.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       ALC-L.

 63.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       Alaska-StrongWomen-L.

 64.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       Alaska-Gravity-Works-L.

 65.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       ANSEP-L.

                                         -5-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 5 of 8
Exhibit       Date                                    Fact
 No.
 66.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       AlphaSig-L.

 67.       02/08/2020 Email asking for confirmation to be included on the mailing list
           6:59       AlaskaFireConsortium-L.

 68.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:00       ASUAF-L.

 69.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:00       ATEC-L.

 70.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:00       ARDM-L.

 71.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:00       ASRA-L.

 72.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:00       Auction-Notification-L.

 73.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Biodiesel-L.

 74.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       BBC-L.

 75.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Bldg-L.

 76.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Blackboard-Faculty-L.

 77.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       BBC-ENVI-L.

 78.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Biological_Research_Diagnostics-bldg-I.

 79.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Bnz-exec-I.

 80.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       BiologyWildlifeUndergrad-L.

                                         -6-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 6 of 8
Exhibit       Date                                    Fact
 No.
 81.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       BFinance-L.

 82.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:01       Birs-studentorg-I.

 83.       02/08/2020 Email regarding mailing list for Bowers-Building-bldg-I.
           7:02

 84.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       Bnz_pi-L.

 85.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       Bnz-sy-L.

 86.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       bnz_Grad-L.

 87.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       Bristol-Bay-Campus-Announcement.

 88.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       Bridge-L.

 89.       02/08/2020 Email asking for confirmation to be included on the mailing list
           7:02       Bnz_grp-L.

 90.       02/08/2020 LinkedIn message from Gordon Uretsky.
           14:33

 91.       02/08/2020 Email from Ian Elbury calling Tod Tumey “scum” and including a
           14:52      link to the blog post.

 92.       02/08/2020 Email from B&H Photo Video regarding items in cart for purchase.
           17:55

 93.       02/09/2020 Email from GMX Service indicating that someone created the
           12:30      following email: TodTumey@gmx.com.

 94.       02/09/2020 Email (TodTumey@gmx.com) to Tod Tumey full of disturbing
           12:32      comments, racist comments, references to “exterminate”, and
                      statements like “go commit fucking suicide before the next war, so
                      we do not have to waste ammo on your…” and “please go commit
                      suicide”…

                                         -7-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 7 of 8
Exhibit       Date                                   Fact
 No.
 95.       02/09/2020 Follow-up email from NAC Insurance regarding a requested quote
           15:39      with details about Tod Tumey’s Audi.

 96.       02/11/2020 Voice Tech voluntarily dismissed case in E.D. Tex.
           10:00




                                        -8-

       Case 4:20-cv-00111-RK Document 15-99 Filed 04/02/20 Page 8 of 8
